Case: 17-50143      Document: 00514141385         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-50143                                 FILED
                                  Summary Calendar                        September 1, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEANDRO PERFECTO CORTES-MELENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:16-CR-1068-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Leandro Perfecto
Cortes-Melendez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Cortes-Melendez has filed a response,
but does not assert any grounds for appeal other than possible ineffective
assistance of counsel. Because the record is not sufficiently developed to allow


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50143     Document: 00514141385      Page: 2   Date Filed: 09/01/2017


                                  No. 17-50143

us to make a fair evaluation of this claim, we therefore decline to consider it on
direct review. Our decision not to reach this issue is without prejudice to
collateral review and does not prevent Cortes-Melendez from raising his
ineffective assistance of counsel claim under 28 U.S.C. § 2255. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      “If counsel finds [a] case to be wholly frivolous, after a conscientious
examination of it,” she may request permission to withdraw after filling “a brief
referring to anything in the record that might arguably support the appeal.”
Anders, 386 U.S. at 744. This court “then proceeds, after a full examination of
all the proceedings, to decide whether the case is wholly frivolous.” Id. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Cortes-Melendez’s response, and hold that the appeal
presents no non-frivolous issue for our review.
      Because Cortes-Melendez declared in writing his decision not to appeal
his conviction, we consider potential challenges to his sentencing only. See
United States v. Garcia, 483 F.3d 289, 291 (5th Cir. 2007). The record presents
no non-frivolous argument that the district court erred in calculating his
Guidelines range, or that the sentence imposed was procedurally or
substantively unreasonable. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Cortes-Melendez’s motion for
the appointment of substitute counsel is DENIED.




                                        2